Citation Nr: 0516141	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1944.  He died in February 1997, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and denied eligibility to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  In her notice of disagreement 
with the decision, the appellant expressly limited her appeal 
to the issue of entitlement to service connection for the 
cause of the veteran's death.  Accordingly, this is the only 
issue before the Board.  The case was previously before the 
Board in June 2002, when the Board arranged for additional 
development.  In July 2003 the Board remanded the case to the 
RO for due process considerations.  The case then came before 
the Board in April 2004, at which time the Board sought a 
medical advisory opinion.  In January 2005, at the request of 
the veteran's representative,  the Board remanded the case to 
the RO for further due process considerations.  

Based on April 2002 written argument by the appellant's 
representative, and statements in a letter from the appellant 
received by the Board in May 2003, it appears that the 
appellant has raised the issue of entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, 
based on VA surgery in February 1997.  The RO has not yet 
adjudicated this matter, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran died in February 1997 at the age of 76; the 
immediate cause of death listed on the certificate of death 
was atherosclerotic cardiac disease; a significant condition 
contributing to death but not related to the underlying cause 
of death was abdominal aortic aneurysm.  

2.  The veteran had established service connection for an 
anxiety state, rated 50 percent  

3.  Atherosclerotic cardiac disease (the listed death-causing 
condition) was not manifested in service or in the first 
postservice year, and is not shown to have been related to 
service.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disability (anxiety 
state) substantially or materially contributed to cause or 
hasten his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309, 3.312 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The appellant was provided VCAA notice in a supplemental 
statement of the case (SSOC) issued in November 2001, in 
April 2003 correspondence from the RO, and in SSOCs issued in 
July 2003 and January 2005.  Although she was provided VCAA 
notice subsequent to the rating decision appealed 
(incidentally, notice would not have been possible prior to 
enactment of the VCAA), she is not prejudice by any notice 
timing defect.  She was notified (in the April 1997 decision, 
and in SSOCs in November 2001, July 2003, and January 2005) 
of everything required, and has had ample opportunity to 
respond.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, a March 1998 statement of the 
case (SOC) and the SSOCs informed the appellant of what the 
evidence shows.  She was advised by the April 2003 
correspondence, and the SOC and SSOCs, that VA would make 
reasonable efforts to help her get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The 
correspondence, and the November 2001 and January 2005 SSOCs, 
advised her of what the evidence must show to establish 
entitlement to the benefits sought and what information or 
evidence VA needed from her.  While she was not advised 
verbatim to submit everything she had pertaining to her 
claims, she was advised to submit, or provide releases for VA 
to obtain, any pertinent records.  The April 2003 
correspondence specifically advised the appellant to "send 
[VA] copies of any relevant evidence you have in your 
possession," and "[y]ou can also get any relevant records 
yourself and send them to [VA]." This was equivalent to 
advising her to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  Notice is complete.

Regarding the duty to assist, the Board directed additional 
development in June 2002 and April 2004.  The development, to 
include two VA medical opinions pertinent to the issue of 
entitlement to service connection for the cause of the 
veteran's death, has been completed and the additional 
evidence has been considered by the RO.  VA has obtained all 
identified records it could obtain.  Evidentiary development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

As noted above, the veteran served on active duty from August 
1942 to February 1944, and died in February 1997.  The 
certificate of death lists atherosclerotic cardiac disease as 
the immediate cause of death.  An abdominal aorta aneurysm is 
listed as a significant condition contributing to his death 
but not resulting in the underlying, immediate cause of 
death.  At the time of the veteran's death, service 
connection was in effect for anxiety neurosis, rated 50 
percent disabling.  Essentially, the appellant contends that 
the veteran's service-connected psychiatric disability caused 
or contributed to his death.  She further contends that the 
heart disorder that caused the veteran's death was initially 
manifested during his service.  

The veteran's service medical records reveal that he was 
treated for chest pain in October 1943.  Clinical records in 
that month show findings of an over-active heart with visible 
pulsation, and constrictive chest pain.  A November 1943 
clinical report shows that the veteran complained of pain in 
his legs, back, kidneys, chest, head, and heart.  The 
diagnosis was constitutional psychopathic state and 
inadequate personality.  Of record is a January 1944 letter 
from a chapter of the American Red Cross that summarizes the 
veteran's social and medical history.  By way of history 
apparently provided by the veteran's parents, the letter 
indicates that he suffered a heart attack during service and 
"was in the hospital there for [three] months."  The 
service records, however, are negative for any such 
indication.  In February 1944, a Board of Medical Officers 
recommended that the veteran be discharged from service on 
account of diagnosis of severe, mixed-type psychoneurosis.  
The Medical Officers report indicates that chest X-rays in 
January 1944 were negative for any pathology.  

The earliest clinical evidence of a chronic heart condition 
of record is a postservice record of hospitalization showing 
that the veteran suffered a myocardial infarction in 1958 
"due to arteriosclerotic coronary thrombosis."  Private 
medical records reveal that the veteran underwent left heart 
catheterization and a coronary bypass graft in September 
1979.  In a report of medical history contemporaneous with 
the surgical records, a physician indicated that the veteran 
had "a long history of coronary artery disease," and "[h]e 
apparently first developed difficulty in 1958 when he had 
profuse diaphoresis but as best he recalls very little chest 
pain."  

A January 1997 record of VA hospitalization just prior to the 
veteran's death shows diagnoses of severe coronary artery 
disease, hypertension, hyperlipidemia, atherosclerotic heart 
disease, abdominal aortic aneurysm, and bilateral carotid 
artery stenosis.  Terminal hospitalization records show that 
the veteran exhibited cardiovascular symptoms indicating a 
possible leak from an abdominal aortic aneurysm.  An 
exploratory laparotomy was performed, at which time the 
aneurysm was found intact, and the veteran was closed and 
transferred to a surgical intensive care unit.  He died the 
following day.  As noted above, service connection for 
anxiety neurosis, rated 50 percent, was in effect at the time 
of his death.  

In June 2002, the Board requested development in the form of 
a VA medical opinion as to the likelihood that "the symptoms 
manifested in service were indicative of a disorder that 
contributed to cause the veteran's death."  A VA 
cardiologist reviewed the claims folder, and reported in a 
January 2003 letter that the service medical records 
contained no evidence that the veteran had coronary heart 
disease in service, or that he suffered a heart attack in 
service.  The cardiologist stated:

The record would indicate that the 
[veteran] had severe 3-vessel coronary 
artery disease, had a previous [coronary 
artery bypass], had a repeat cardiac 
catheterization, and had no target 
arteries or anatomy suitable to invasive 
coronary intervention treatment.  
Coronary atherosclerosis is an acquired 
illness with a genetic basis influenced 
by lifestyle and other factors.  I am 
unable to deduct or conclude that there 
is a relationship between the [veteran's] 
known problems at the time of his death 
and any service-related activity.  

In April 2004, the Board requested further development in the 
form of a VA medical opinion as to whether the veteran's 
death-causing cardiovascular disease was manifested in 
service, and whether it was "as likely as not" that his 
service-connected anxiety neurosis caused or aggravated the 
cardiovascular disability that caused his death.  A VA 
cardiologist reviewed the claims folder, and expressly 
reported in an August 2004 letter that "the cause of [the 
veteran's] death was due to severe atherosclerotic heart 
disease.  The veteran's service-connected psychiatric 
disability is likely not the cause or it did not aggravate 
the cardiovascular disease that caused the [veteran's] 
death."  

Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to  
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where  
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).  

Service connection for certain chronic diseases, including 
cardiovascular disease, may be established on a presumptive 
basis if such disease was manifested to a compensable degree 
within one year after active service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The primary cause of the veteran's death was atherosclerotic 
cardiac disease, and an abdominal aorta aneurysm was a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  There is no evidence that 
either disease was manifested in service or for many years 
thereafter.  Regarding a nexus between any such disease and 
service, the preponderance of the evidence is clearly against 
there being such a relationship.  While the appellant 
contends that the veteran suffered a heart attack in service 
which, in effect, represented the manifestation of the heart 
disease that eventually resulted in his death, such an 
assertion is not supported by the competent (medical) 
evidence of record.  The Board notes the January 1944 letter 
from an American Red Cross chapter indicating that the 
veteran had a heart attack in service and "was in the 
hospital there for three months."  However, that statement 
is clearly premised on an inaccurate history provided by the 
veteran's parents that the Red Cross employee accepted as 
reliable.  There is no indication whatsoever that the Red 
Cross employee had the opportunity to review the service 
medical records.  Although the 1944 letter obviously does not 
provide any opinion regarding a relationship between any 
injury or disease in service and the cause of the veteran's 
death, it should be noted that a medical finding/opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  As the 
service medical records are devoid of clinical findings or 
diagnosis of a heart attack in service, the Red Cross letter 
is factually inconsistent with the record, and not persuasive 
as to whether or not the veteran suffered a heart attack in 
service.  

Postservice medical records provide no basis for establishing 
a causal link between the atherosclerotic cardiac disease 
identified as the immediate cause of death and any 
cardiovascular problems noted in service.  Postservice 
medical evidence is negative for a medical diagnosis of 
cardiac disease until 1958, when the veteran suffered a 
myocardial infarction "due to arteriosclerotic coronary 
thrombosis."  While service clinical records show that the 
veteran was treated for chest pain during service in October 
1943 (with clinical notes showing findings of an over-active 
heart with visible pulsation and constrictive chest pain), 
the service records clearly establish that the bouts of chest 
pain and related symptoms were acute episodes, resolving 
before the veteran's separation from service.  Chest X-rays 
in January 1944 were negative for any pathology.  Likewise, 
there is no continuity of symptoms related to the veteran's 
chest pain from the time of his separation from service in 
February 1944 until his September 1958 hospital admission due 
to a myocardial infarction.  As atherosclerotic heart disease 
was not manifested in the first postservice year, it may not 
be presumed (as a chronic disease under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309) to have been incurred in 
service (and service connected).  The only competent 
(medical) evidence specifically on point, the January 2003 
and August 2004 express medical opinions of VA physicians who 
reviewed the claims file (including service medical records), 
is to the effect that there is no relationship between the 
veteran's health problems at the time of his death and any 
service-related injury or disease, to include his service-
connected psychiatric disability.  The record is devoid of 
any medical opinion or finding that that the disease 
considered the immediate cause of the veteran's death was 
related to service, or was caused or aggravated by the 
service-connected anxiety neurosis.  

Postservice medical records provide no basis for relating the 
veteran's death-causing disease to his service.  Furthermore, 
the opinions and observations of the appellant in this matter 
are not competent evidence.  As a layperson, she has no 
special expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  See Hickson, 12 Vet. App. at 253.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


